          Case 1:20-cv-00065-SPW Document 15 Filed 01/25/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION




  JENNIFER LEE CORTESE,
                                                     CV 20-65-BLG-SPW
                        Plaintiff,

  vs.                                                 ORDER ADOPTING
                                                      MAGISTRATE'S FINDINGS
  UNITED STATES POST OFFICE,                          AND RECOMMENDATIONS


                        Defendant.




        The United States Magistrate Judge filed Findings and Recommendations on

January 4, 2021. (Doc. 14). The Magistrate recommended that the matter be

dismissed for failure to state a claim on which relief could be granted and that the

District Court certify that any appeal of the disposition could not be taken in good

faith because the complaint is too sparse to support a claim. (Doc. 14 at 3).

        Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written

objections within 14 days ofthe filing of the Magistrate's Findings and

Recommendation. No objections were filed. When neither party objects, this

Court reviews the Magistrate's Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc.., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a "definite and firm

conviction that a mistake has been committed." United States v. Syrax^ 235 F.3d

                                            1
Case 1:20-cv-00065-SPW Document 15 Filed 01/25/21 Page 2 of 2
